Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 29 May 2019 have been accepted by Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho (Reg. No. 51,807) on 10 November 2021.
The application has been amended as follows: 

1. (Currently Amended) A warehousing management method, comprising: 
determining, by a control device, whether a current warehousing cabinet[[s]] of a plurality of warehousing cabinets in [[the]] a warehousing system could satisfy a balance mechanism trigger condition, wherein plurality of warehousing cabinets includes a plurality of warehousing positions for storing [[the]] a plurality of cartridges, wherein the determining whether the current warehousing cabinet of the plurality of warehousing cabinets in the warehousing system could satisfy the balance mechanism trigger condition comprises: 
determining whether a number of the plurality of cartridges stored in the current warehousing cabinet in the warehousing system is greater than or equal to a set threshold N, wherein N<n and n is the number of warehousing positions in the current warehousing cabinet and the set threshold value N is equal to n-1; 
the current warehousing cabinet could satisfy the balance mechanism trigger condition if the number of cartridges stored in the current warehousing cabinet is greater than or equal to the set threshold N; and
the current warehousing cabinet couldn't satisfy the balance mechanism trigger condition if the number of cartridges stored in the current warehousing cabinet is less than the set threshold N; 
selecting, by the control device, a candidate cartridge of the plurality of cartridges for [[the]] a work in process from the current warehousing cabinet that does not belong to [[the]] a machine on the current warehousing cabinet if the current warehousing cabinet could satisfy the balance mechanism trigger condition; and
controlling, by the control device, [[the]] a transmission device to convey cartridge to a target warehousing cabinet, wherein controlling the transmission device to convey the candidate cartridge to the target warehousing cabinet comprises: 
selecting, from other warehousing cabinets of the plurality of warehousing cabinets, a second warehousing cabinet that could satisfy the condition for allowing the candidate cartridge to stay, as the target warehousing cabinet; and 
controlling the transmission device to convey the candidate cartridge having the longest storage time in the current warehousing cabinet to the target warehousing cabinet.

2. (Cancelled).
3. (Cancelled).
4. (Currently Amended) The warehousing management method according to claim [[2]] 1, wherein the selecting [[a]] the candidate cartridge for the work in process from the current warehousing cabinet that does not belong to the machine on the current warehousing cabinet comprises: 
determining results based on whether the cartridge identification code of each cartridge stored in the current warehousing cabinet matches the work in process identification code of the work in process, wherein the cartridge identification code includes at least one of a product name, a product owner, and a product site and a product grouping; 
selecting the cartridge in which the cartridge identification code does not match the work in process identification code as the candidate cartridge according to the s.
5. (Cancelled).
6. (Cancelled).
7. (Cancelled).

8. (Currently Amended) The warehousing management method according to claim [[6]] 1, wherein the selecting, from other warehousing cabinets the second warehousing cabinet that could satisfy the condition for allowing the candidate cartridge to stay, as the target warehousing cabinet comprises: 
selecting, from the other warehousing cabinets, [[a]] warehousing cabinets having a number of cartridges smaller than the set threshold N as [[the]] first candidate warehousing cabinets;
determining, according to a preset flag of each of the first candidate warehousing cabinets, a second candidate warehousing cabinet that is allowed to be stored in the current warehousing cabinet for the longest storage period from the first candidate warehousing cabinet as the target warehousing cabinet, wherein the preset flag includes at least one of a product name, a product owner, a product site, a product grouping, an update user, update data, and an update time.

selecting the second candidate warehousing cabinet closest to the current warehousing cabinet as the target warehousing cabinet, or selecting the second candidate warehousing cabinet with the most unoccupied warehousing positions as the target storage bin as the target warehousing cabinet when there is a multiple of second candidate warehousing cabinets.
10. (Original) The warehousing management method according to claim 8, wherein the selecting, from the other warehousing cabinets, a warehousing cabinet having a number of cartridges smaller than the set threshold N as the first candidate warehousing cabinet comprises: 
selecting, from the other warehousing cabinets, a warehousing cabinet having a number of cartridges smaller than N-1 as the first candidate warehousing cabinet.
11. (Original) The warehousing management method according to claim 8, further comprising: 
if there is no second candidate warehousing cabinet that is allowed to be stored in the current warehousing cabinet for the longest storage period, then determining, according to the order of the storage period from long to short in which the candidate cartridge is stored in the current warehousing cabinet, whether there is a warehousing cabinet that could satisfy the condition for allowing the candidate cartridge to stay, until a target warehousing cabinet corresponding to the candidate cartridge is determined or the next cartridge convey instruction 
12. (Cancelled).
13. (Currently Amended) A warehousing system, comprising: 
a plurality of warehousing cabinets, each of the warehousing cabinets comprising a plurality of warehousing positions for storing a plurality of cartridges; 
a transmission device configured to convey the plurality of cartridges between the warehousing cabinets; and 
a control device respectively connected to the plurality of warehousing cabinets and the transmission device, wherein the control device is configured to:

determine whether a current warehousing cabinet of the plurality of warehousing cabinets could satisfy a balance mechanism trigger condition, wherein the determining whether the current warehousing cabinet of the plurality of warehousing cabinets in the warehousing system could satisfy the balance mechanism trigger condition comprises: 
determining whether a number of the plurality of cartridges stored in the current warehousing cabinet in the warehousing system is greater than or equal to a set threshold N, wherein N<n and n is the number of warehousing positions in the current warehousing cabinet and the set threshold value N is equal to n-1; 
the current warehousing cabinet could satisfy the balance mechanism trigger condition if the number of cartridges stored in the current warehousing cabinet is greater than or equal to the set threshold N; and
the current warehousing cabinet couldn't satisfy the balance mechanism trigger condition if the number of cartridges stored in the current warehousing cabinet is less than the set threshold N; 
select a candidate cartridge of the plurality of cartridges for a work in process from the current warehousing cabinet that does not belong to a machine on the current warehousing cabinet if the current warehousing cabinet could satisfy the balance mechanism trigger condition; and
control the transmission device to convey the candidate cartridge to a target warehousing cabinet, wherein controlling the transmission device to convey the candidate cartridge to the target warehousing cabinet comprises: 
selecting, from other warehousing cabinets of the plurality of warehousing cabinets, a second warehousing cabinet that could satisfy the condition for allowing the candidate cartridge to stay, as the target warehousing cabinet; and
controlling the transmission device to convey the candidate cartridge having the longest storage time in the current warehousing cabinet to the target warehousing cabinet.
14. (Cancelled).
15. (Cancelled).
16. (Currently Amended) The warehousing system according to claim [[14]] 13, wherein the control device comprises a cartridge judgment unit and a cartridge selection unit, and the cartridge judgment unit is configured to determine results based on whether [[the]] a cartridge identification code of each cartridge stored in the current warehousing cabinet matches the work in process identification code of the work in process; 
the cartridge selection unit is configured to select the cartridge in which the cartridge identification code does not match the work in process identification code as the candidate cartridge according to the s; 
the cartridge identification code includes at least one of a product name, a product owner, a product site and a product grouping.
17. (Cancelled).
13, wherein the control device comprises a first selection subunit and a second selection subunit; 
the first selection subunit is configured to select, from other warehousing cabinets, a warehousing cabinet having a number of cartridges smaller than the set threshold N as the first candidate warehousing cabinet; 
the second selection subunit is configured to determining, according to a preset flag of each of the first candidate warehousing cabinets, a second candidate warehousing cabinet that allows the candidate cartridge to be stored in the current warehousing cabinet for the longest storage period from the first candidate warehousing cabinet as the target warehousing cabinet[[.]]; and
the preset flag includes at least one of a product name, a product owner, a product site, a product grouping, an update user, update data, and an update time.
19. (Currently Amended) The warehousing system according to claim 18, wherein the control device further comprises a third selection subunit configured for the case where there is a multiple of the second candidate warehousing cabinets.
20. (Currently Amended) The warehousing system according to claim 19, wherein the control device further comprises an additional 
when there is no second candidate warehousing cabinet that allows the candidate cartridge to be stored in the current warehousing cabinet for the longest storage period, the additional selection subunit is configured to change the candidate cartridge to a candidate cartridge whose storage period is the second longest in the current warehousing cabinet, and then select, by using the first selection subunit, the second selection subunit, and the third selection subunit in the control device, a second candidate warehousing cabinet that allows a candidate cartridge whose storage period is the second longest to be stored in the current warehousing cabinet; and so on, until a target cartridge corresponding to a candidate cartridge is determined or a next cartridge convey instruction is received.

Reasons for Allowance
Claims 1, 4, 8-11, 13, 16, 18-20 are allowed as amended/presented above, and claims 2, 3, 5-7, 12, 14, 15 and 17 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closet prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2014/0331410 A1 to Saulsbury et al. (“Saulsbury”) teaches and discloses a “manufacturing process for providing an assembly formed of a first piece and a best fitted second piece is described. The manufacturing process is carried out by performing at least the following operations: receiving the first piece 

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 13:
Claim 1 (and similarly claim 13) discloses:
A warehousing management method, comprising: 
determining, by a control device, whether a current warehousing cabinet of a plurality of warehousing cabinets in a warehousing system could satisfy a balance mechanism trigger condition, wherein each of the plurality of warehousing cabinets includes a plurality of warehousing positions for storing a plurality of cartridges, wherein the determining whether the current warehousing cabinet of the plurality of warehousing cabinets in the warehousing system could satisfy the balance mechanism trigger condition comprises: 
determining whether a number of the plurality of cartridges stored in the current warehousing cabinet in the warehousing system is greater than or equal to a set threshold N, wherein N<n and n is the number of warehousing positions in the current warehousing cabinet and the set threshold value N is equal to n-1; 
the current warehousing cabinet could satisfy the balance mechanism trigger condition if the number of cartridges stored in the current warehousing cabinet is greater than or equal to the set threshold N; and
the current warehousing cabinet couldn't satisfy the balance mechanism trigger condition if the number of cartridges stored in the current warehousing cabinet is less than the set threshold N; 
selecting, by the control device, a candidate cartridge of the plurality of cartridges for a work in process from the current warehousing cabinet that does not belong to a machine on the current warehousing cabinet if the current warehousing cabinet could satisfy the balance mechanism trigger condition; and
controlling, by the control device, a transmission device to convey the candidate cartridge to a target warehousing cabinet, wherein controlling the transmission device to convey the candidate cartridge to the target warehousing cabinet comprises: 
selecting, from other warehousing cabinets of the plurality of warehousing cabinets, a second warehousing cabinet that could satisfy the condition for allowing the candidate cartridge to stay, as the target warehousing cabinet; and 
controlling the transmission device to convey the candidate cartridge having the longest storage time in the current warehousing cabinet to the target warehousing cabinet.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/A. Hunter Wilder/Primary Examiner, Art Unit 3627